


Exhibit 10.1


EXECUTION VERSION


COOPERATION AGREEMENT
This Cooperation Agreement (this “Agreement”) is made and entered into as of
December 9, 2015 by and among Itron, Inc., a Washington corporation (the
“Company”), the persons and entities listed on Annex A (collectively, the
“Group”), Jerome J. Lande (“Mr. Lande”) in his capacity as a Coppersmith Nominee
(as defined below) and Peter Mainz (“Mr. Mainz”) in his capacity as the proposed
Additional Independent Nominee (as defined below) (each of the Company, the
Group, Mr. Lande and Mr. Mainz, a “Party” to this Agreement, and collectively,
the “Parties”).
RECITALS
WHEREAS, the Company and the Group have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
WHEREAS, as of the date hereof, the Group is deemed to beneficially own shares
of Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
3,775,801 shares (the “Shares”), or approximately 9.9%, of the Common Stock
issued and outstanding on the date hereof;
WHEREAS, as of the date hereof, the Corporate Governance Committee of the Board
of Directors of the Company (the “Corporate Governance Committee”) and the Board
of Directors of the Company (the “Board”) have considered the qualifications of
each New Nominee (as defined below) and conducted such review as they have
deemed appropriate, including as to reviewing materials provided by the New
Nominees and the Group; and
WHEREAS, as of the date hereof, the Company and the Group have determined to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of and reliance on the foregoing premises and
the mutual covenants, representations, warranties and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:


1.    Nomination and Election of Directors; Board Committees; and Related
Agreements.


(a)    Nomination and Election of Directors. Immediately after the execution of
this Agreement, the Board and all applicable committees of the Board shall take
all necessary actions to (1) set the size of the Board at fourteen (14) members,
(2) appoint Mr. Lande (the “Coppersmith Nominee”) as a director of the Company,
which appointment will be effective immediately, and (3) appoint Mr. Mainz as a
director of the Company (the “Additional Independent Director” and, together
with Coppersmith Nominee, the “New Nominees”), which appointment will not be
effective until January 1, 2016 and which appointment will be subject to Mr.
Mainz’ irrevocable prior resignation from the board of directors, and all
committees thereof, of that certain company previously disclosed to the Company.
Prior to the mailing of its definitive proxy statement for the Company’s 2016
annual meeting of shareholders (the “2016 Annual Meeting”), the Board and all
applicable committees of the Board shall nominate (i) the Coppersmith Nominee to
stand for election at the Company’s 2016 Annual Meeting as a Class I director
with a term expiring at the Company’s 2017 annual meeting of shareholders (the
“2017 Annual Meeting”) and (ii) the Additional Independent Director to stand for
election at the 2016 Annual Meeting as a Class II director with a term expiring
at the Company’s 2018 annual meeting of shareholders (the “2018 Annual
Meeting”). The Company will recommend and solicit proxies for the election of
the Coppersmith Nominee (or a Coppersmith Replacement Director (as defined
below), if applicable) and the Additional Independent Nominee (or an Independent
Replacement Director (as defined below), if applicable), at the 2016 Annual
Meeting in the same manner as for the other nominees nominated by the Board at
the 2016 Annual Meeting. After the appointment of the New Nominees in accordance
with this Section 1(a) and before the reduction of the Board in accordance with
Section 1(a)(iii), the Board and all applicable committees of the Board shall
not (i) increase the size of the Board to more than fourteen (14) directors or
(ii) seek to change the classes on which the Board members serve, in each case
without the prior written consent of the Group.



--------------------------------------------------------------------------------




(i)    The Coppersmith Nominee (or any Coppersmith Replacement Director, if
applicable) agrees that, at all times while serving as a member of the Board, he
or she (x) qualifies as “independent” pursuant to the Securities and Exchange
Commission (“SEC”) and NASDAQ listing standards and (y) qualifies to serve as a
director under the Washington Business Corporation Act. The Coppersmith Nominee
(or any Coppersmith Replacement Director, if applicable) will promptly advise
the Corporate Governance Committee in writing if he or she ceases to satisfy any
of the conditions identified in the previous sentence.
(ii)    The Additional Independent Nominee (or any Independent Replacement
Director, if applicable) agrees that, at all times while serving as a member of
the Board, he or she (x) qualifies as “independent” pursuant to the SEC and
NASDAQ listing standards, (y) qualifies to serve as a director under the
Washington Business Corporation Act and (z) has no prior or current relationship
with the Group, its principals or any of its Affiliates (other than contact
incident to becoming the Additional Independent Nominee). The Additional
Independent Nominee (or any Independent Replacement Director, if applicable)
will promptly advise the Corporate Governance Committee in writing if he or she
ceases to satisfy any of the conditions identified in the previous sentence.
(iii)    The Board and all applicable committees of the Board shall take all
necessary actions to (a) decrease the size of the Board to thirteen (13) members
immediately following the 2016 Annual Meeting and (b) decrease the size of the
Board to twelve (12) members immediately following the 2017 Annual Meeting.
After the reduction in accordance with this Section 1(a)(iii) and until the 2017
Annual Meeting, the Board and all applicable committees of the Board shall not
(i) increase the size of the Board to more than thirteen (13) directors or (ii)
seek to change the classes on which the Board members serve, in each case
without the prior written consent of the Group. After the 2017 Annual Meeting
and throughout the Standstill Period (as defined below), the Board and all
applicable committees of the Board shall not (i) increase the size of the Board
to more than twelve (12) directors or (ii) seek to change the classes on which
the Board members serve, in each case without the prior written consent of the
Group.
(iv)    During the Standstill Period, if either of the New Nominees (or
Coppersmith Replacement Director or Independent Replacement Director) is unable
or unwilling to serve as a director or resigns as a director prior to the 2017
Annual Meeting (or the 2018 Annual Meeting, if the Standstill Period is extended
in accordance with Section 2(a)) (in the case of the Coppersmith Nominee) and
the 2018 Annual Meeting (in the case of the Additional Independent Nominee), and
(a) so long as the Group continuously holds in the aggregate at least the lesser
of five percent (5.0%) of the Company’s then outstanding Common Stock and
1,894,887 shares of Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments) (the “Minimum Ownership
Threshold”), the Group shall have the ability to recommend a substitute
person(s) in accordance with this Section 1(a)(iv) (any such replacement nominee
for the Coppersmith Nominee shall be referred to as the “Coppersmith Replacement
Director” and any such replacement nominee for the Additional Independent
Nominee shall be referred to as the “Independent Replacement Director”) and (b)
if at any time, the Group holds less than the Minimum Ownership Threshold, then
so long as the Group continuously holds in the aggregate at least the lesser of
four percent (4.0%) of the Company’s then outstanding Common Stock and 1,515,909
shares of Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments) (the “Alternative
Minimum Ownership Threshold”), the Group shall have the ability to recommend an
Independent Replacement Director in accordance with this Section 1(a)(iv) as a
substitute for the Additional Independent Nominee. Any Coppersmith Replacement
Director or Independent Replacement Director recommended by the Group must (w)
qualify as “independent” pursuant to the SEC and NASDAQ listing standards, (x)
qualify to serve as a director under the Washington Business Corporation Act,
(y) possess the skills, experience, knowledge, personal attributes, business and
personal background essential and necessary to serve effectively on the Board
and to contribute to the overall success of the Company, in each case as
reasonably determined by the Corporate Governance Committee and, solely with
regard to an Independent Replacement Director, (z) have no prior or current
relationship with the Group, its principals or any of its Affiliates (other than
contact incident to becoming the Independent Replacement Director). The
Corporate Governance Committee shall make its determination and recommendation
regarding whether such person so qualifies within five (5) business days after
(i) such nominee has submitted to the Company the documentation required by
Section 1(b)(v) herein, (ii) representatives of the Company’s Board have
conducted customary interview(s) of such nominee and (iii) the Corporate
Governance Committee has completed its diligence process with regard to

2

--------------------------------------------------------------------------------




such nominee to its reasonable satisfaction. The Company shall use its
reasonable best efforts to conduct any interview(s) and diligence contemplated
in this section as promptly as practicable, but in any case, assuming reasonable
availability of the nominee, within twenty (20) business days after the Group’s
submission of such nominee and such nominee’s submission of the documentation
requested by Section 1(b)(v) herein. In the event the Corporate Governance
Committee does not accept a substitute person recommended by the Group as the
Coppersmith Replacement Director or Independent Replacement Director, as
applicable, the Group shall have the right to recommend additional substitute
person(s) whose appointment shall be subject to the Corporate Governance
Committee recommending such person in accordance with the procedures described
above. Upon the recommendation of a Coppersmith Replacement Director nominee or
Independent Replacement Director nominee, as applicable, by the Corporate
Governance Committee, the Board shall vote on the appointment of such
Coppersmith Replacement Director or Independent Replacement Director, as
applicable, to the Board no later than five (5) business days after the
Corporate Governance Committee’s recommendation of such Coppersmith Replacement
Director or Independent Replacement Director, as applicable; provided, however,
that if the Board does not elect such Coppersmith Replacement Director or
Independent Replacement Director, as applicable, to the Board, the Parties shall
continue to follow the procedures of this Section 1(a)(iv) until a Coppersmith
Replacement Director or Independent Replacement Director, as applicable, is
elected to the Board. If a Coppersmith Replacement Director is identified and
approved by the Board in accordance with this Section 1(a)(iv) prior to the
mailing of the Company’s definitive proxy statement for the 2016 Annual Meeting,
such Coppersmith Replacement Director shall stand for election at the 2016
Annual Meeting as a Class I director with a term expiring at the 2017 Annual
Meeting. If an Independent Replacement Director is identified and approved by
the Board in accordance with this Section 1(a)(iv) prior to the mailing of the
Company’s definitive proxy statement for the 2016 Annual Meeting, such
Independent Replacement Director shall stand for election at the 2016 Annual
Meeting as a Class II director with a term expiring at the 2018 Annual Meeting.
If an Independent Replacement Director is identified and approved by the Board
in accordance with this Section 1(a)(iv) after the 2016 Annual Meeting but prior
to the mailing of the Company’s definitive proxy statement for the 2017 Annual
Meeting, such Independent Replacement Director shall stand for election at the
2017 Annual Meeting as a Class II director with a term expiring at the 2018
Annual Meeting. Upon a Coppersmith Replacement Director’s or an Independent
Replacement Director’s appointment to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to promptly appoint
such Coppersmith Replacement Director or Independent Replacement Director to any
applicable committee of the Board of which the replaced director was a member
immediately prior to such director’s cessation of service. If at any time the
Group’s aggregate beneficial ownership of Common Stock decreases to less than
the Minimum Ownership Threshold, the right of the Group pursuant to this Section
1(a)(iv) to participate in the recommendation of a Coppersmith Replacement
Director to fill the vacancy caused by any such resignation of the Coppersmith
Nominee or any Coppersmith Replacement Director shall automatically terminate.
If at any time the Group’s aggregate beneficial ownership of Common Stock
decreases to less than the Alternative Minimum Ownership Threshold, the right of
the Group pursuant to this Section 1(a)(iv) to participate in the recommendation
of an Independent Replacement Director to fill the vacancy caused by any such
resignation of the Additional Independent Nominee or any Independent Replacement
Director shall automatically terminate. Notwithstanding the foregoing, in the
event that the Group fails to comply with its obligations in Section 1(b)(iii)
prior to the 2016 Annual Meeting, the Company shall not be required to nominate,
recommend, support or solicit proxies for the election of the New Nominees or
any Coppersmith Replacement Director or Independent Replacement Director for
election to the Board at the 2016 Annual Meeting.
(v)    Promptly after their appointment to the Board pursuant to Section 1(a) in
the first instance, and thereafter as necessary, and subject to the NASDAQ rules
and applicable laws, the Board and all applicable committees of the Board shall
take all actions necessary to appoint the Coppersmith Nominee as a member of the
Audit/Finance Committee of the Board and the Additional Independent Nominee as a
member of the Compensation Committee of the Board and such New Nominees shall
serve on such committees during the Standstill Period unless otherwise agreed by
the Board and such New Nominee.

3

--------------------------------------------------------------------------------




(vi)    During the Standstill Period, the Board and all applicable committees of
the Board shall not create any executive committee of the Board, or delegate to
any existing or new committee of the Board, responsibilities substantially
similar to those of an executive committee.
(b)    Additional Agreements.
(i)    The Group agrees that it will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, (1) the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”) and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement and (2) a
breach of this Agreement by an Affiliate or Associate of any member of the
Group, if such Affiliate or Associate is not a party hereto, shall be deemed to
occur if such Affiliate or Associate engages in conduct that would constitute a
breach of this Agreement if such Affiliate or Associate was a party hereto to
the same extent as the Group.
(ii)    Upon execution of this Agreement, the Group hereby agrees that it will
not, and that it will not permit any of its controlled Affiliates or Associates
to, directly or indirectly, (1) nominate or recommend for nomination any person
for election at the 2016 Annual Meeting, (2) submit any proposal for
consideration at, or bring any other business before, the 2016 Annual Meeting or
any special meeting of shareholders held during the Standstill Period or (3)
initiate, encourage or participate in any “withhold” or similar campaign with
respect to the 2016 Annual Meeting; provided, that if the Standstill Period is
automatically extended pursuant to Section 2(a), then the Group agrees to, and
to cause its controlled Affiliates and Associates to, abide by all the
restrictions in this sentence at the 2017 Annual Meeting in addition to the 2016
Annual Meeting. The Group shall not publicly or privately encourage or support
any other shareholder to take any of the actions described in this Section
1(b)(ii), provided, however, that the foregoing shall not be deemed to limit the
exercise by the New Nominees (or any Coppersmith Replacement Director or
Independent Replacement Director) of their fiduciary duties and such exercise by
such individuals shall not be a breach of this Agreement (it being understood
and agreed that the Group, its Affiliates and Associates shall not, and shall
not seek, to do indirectly through the New Nominees (or any Coppersmith
Replacement Director or Independent Replacement Director) anything that would be
prohibited if done by the Group, its Affiliates or Associates).
(iii)    The Group agrees that it will (1) continue to have the right to vote
all of the Shares held as of the date hereof through the 2016 Annual Meeting,
provided that prior to the 2016 Annual Meeting the Group may sell up to 568,466
Shares net of any purchases; and (2) appear in person or by proxy at the 2016
Annual Meeting and vote all shares of Common Stock of the Company beneficially
owned by the Group at such meeting (w) in favor of the slate of directors
recommended by the Board, (x) in favor of the ratification of the appointment of
Deloitte & Touche LLP (or such other firm as may be determined by the Board) as
the Company’s independent registered public accounting firm for the year ending
December 31, 2016, (y) in accordance with the Board’s recommendation with
respect to the advisory vote on executive compensation at each such meeting and
(z) if the Coppersmith Nominee (or any Coppersmith Replacement Director, if
applicable) has voted to recommend such proposal in his or her capacity as a
director, in accordance with the Board’s recommendation for each other proposal
to come before the 2016 Annual Meeting; provided, that if the Standstill Period
is automatically extended pursuant to Section 2(a), then the Group agrees to
appear in person or by proxy at the 2017 Annual Meeting and vote all shares of
Common Stock of the Company beneficially owned by the Group at such meeting in
accordance with (w), (x), (y) and (z) at the 2017 Annual Meeting; provided,
however, that, for the purposes of this proviso, (x) shall refer to the year
ending December 31, 2017 and (z) shall refer to the 2017 Annual Meeting.

4

--------------------------------------------------------------------------------




(iv)    Concurrently with the execution of this Agreement, the Coppersmith
Nominee has delivered to the Company an irrevocable resignation letter pursuant
to which the Coppersmith Nominee will immediately resign from the Board and all
applicable committees thereof (u) if at any time during the Standstill Period
the Group’s aggregate beneficial ownership of Common Stock decreases to less
than the Minimum Ownership Threshold, (v) if the Standstill Period is not
extended pursuant to Section 2(a) and if any member of the Group, its Affiliates
or Associates takes any action with any Third Party (as defined below) in
connection with, or advises any Third Party that it is considering, conducting a
proxy contest at the 2017 Annual Meeting or provides the Company with a notice
of nomination of director(s) at the 2017 Annual Meeting (it being understood
that the Coppersmith Nominee will resign from the Board prior to such event) or
(w) if the Standstill Period is extended pursuant to Section 2(a) and if any
member of the Group, its Affiliates or Associates takes any action with any
Third Party in connection with, or advises any Third Party that it is
considering, conducting a proxy contest at the 2018 Annual Meeting or provides
the Company with a notice of nomination of director(s) at the 2018 Annual
Meeting (it being understood that the Coppersmith Nominee will resign from the
Board prior to such event). In addition, prior to the appointment of any
Coppersmith Replacement Director to the Board pursuant to Section 1(a)(iv), the
Group agrees to obtain from such Coppersmith Replacement Director and deliver to
the Company an irrevocable resignation letter pursuant to which the Coppersmith
Replacement Director shall resign from the Board and all applicable committees
thereof (x) if at any time during the Standstill Period the Group’s aggregate
beneficial ownership of Common Stock decreases to less than the Minimum
Ownership Threshold, (y) if the Standstill Period is not extended pursuant to
Section 2(a) and if any member of the Group, its Affiliates or Associates takes
any action with any Third Party in connection with, or advises any Third Party
that it is considering, conducting a proxy contest at the 2017 Annual Meeting or
provides the Company with a notice of nomination of director(s) at the 2017
Annual Meeting (it being understood that the Coppersmith Replacement Director
will resign from the Board prior to such event) or (z) if the Standstill Period
is extended pursuant to Section 2(a) and if any member of the Group, its
Affiliates or Associates takes any action with any Third Party in connection
with, or advises any Third Party that it is considering, conducting a proxy
contest at the 2018 Annual Meeting or provides the Company with a notice of
nomination of director(s) at the 2018 Annual Meeting (it being understood that
the Coppersmith Replacement Director will resign from the Board prior to such
event).
(v)    Prior to the date of this Agreement, the Coppersmith Nominee and the
Additional Independent Director have submitted to the Company (x) a fully
completed copy of the Company’s standard director & officer questionnaire and
other reasonable and customary director onboarding documentation required by the
Company of all current directors in connection with the appointment or election
of new Board members, (y) the information required pursuant to Section 3.3.1 of
the Company’s Amended and Restated Bylaws (the “Bylaws”) and (z) written
acknowledgments that each of the Coppersmith Nominee and the Additional
Independent Director agrees to be bound by all lawful policies, codes and
guidelines applicable to all directors of the Company, including those regarding
confidentiality, as such may be amended from time to time, and, with respect to
the Additional Independent Director only, a statement regarding his irrevocable
resignation from the board of directors, and all committees thereof, of that
certain company previously disclosed to the Company. The Company acknowledges
receipt of such information with respect to the Coppersmith Nominee and the
Additional Independent Director. Any Coppersmith Replacement Director and/or
Independent Replacement Director will also promptly (but in any event prior to
being placed on the Board in accordance with this Agreement) submit to the
Company (a) a fully completed copy of the Company’s standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation required by the Company of all current directors in connection
with the appointment or election of new Board members, (b) the information
required pursuant to Section 3.3.1 of the Bylaws, (c) a written acknowledgment
that the Coppersmith Replacement Director or the Independent Replacement
Director, as applicable, agree to be bound by all lawful policies, codes and
guidelines applicable to all directors of the Company, including those regarding
confidentiality, as such may be amended from time to time and (d) an executed
counterparty signature page to this Agreement.
(vi)    The Group agrees that the Board or any committee thereof, in the
exercise of its fiduciary duties, may recuse the New Nominees (or any
Coppersmith Replacement Director or Independent Replacement Director, if
applicable) from the portion of any Board or committee meeting at which the
Board or any such committee is evaluating and/or taking action with respect to
(i) the ownership of Common Stock by the Group, (ii) the exercise of any of the
Company’s rights or enforcement of any of the obligations under

5

--------------------------------------------------------------------------------




this Agreement, (iii) any action taken in response to actions taken or proposed
by the Group or its Affiliates with respect to the Company or (iv) any
transaction proposed by, or with, the Group or its Affiliates.
(vii)    The Group agrees that the New Nominees’ (or any Coppersmith Replacement
Directors’ or Independent Replacement Directors’, as applicable) compensation as
a non-employee director for 2015 (or for the year in which such Coppersmith
Replacement Director or Independent Replacement Director is appointed to the
Board, if applicable) will be pro-rated based on the date of each New Nominees’
(or such Coppersmith Replacement Director’s or Independent Replacement
Director’s, as applicable) commencement of services as a director.
(viii)    While the New Nominees (or any Coppersmith Replacement Director or
Independent Replacement Director, as applicable) are serving as directors on the
Board, the New Nominees (or any Coppersmith Replacement Director or Independent
Replacement Director, as applicable) and all the other members of the Board
agree to cooperate and work constructively with one another to develop and
implement initiatives designed to create durable, sustainable shareholder value,
provided that each director will be always free to reach his or her own good
faith decisions regarding what is in the best interest of shareholders.
(ix)    During the term of this Agreement, upon written request from the
Company, each member of the Group will promptly provide the Company with
information regarding the amount of Common Stock then beneficially owned by each
member of the Group.
(c)    Value Enhancement Committee. Substantially concurrently with the
Company’s execution of this Agreement, the Board shall establish a Value
Enhancement committee of the Board which shall be named the Value Enhancement
Committee (the “Value Enhancement Committee”) to review, study and develop
potential initiatives (including transactions) designed to create durable,
sustainable long-term shareholder value. The Board shall establish the Charter
of the Value Enhancement Committee in the form attached hereto as Annex D (the
“Value Enhancement Committee Charter”) substantially concurrently with the
Company’s execution of this Agreement. The Value Enhancement Committee shall
remain in effect during the Standstill Period and, if determined by the Board,
thereafter. The Value Enhancement Committee shall be comprised of no more than
five (5) independent directors, consisting of the New Nominees (or Coppersmith
Replacement Director or Independent Replacement Director, if applicable), and
three (3) of the Company’s incumbent independent directors, as recommended by
the Corporate Governance Committee and approved by the Board. The Corporate
Governance Committee will recommend the Chairperson of the Value Enhancement
Committee, with such person to be approved by the Board. The New Nominees (or
the Coppersmith Replacement Director or Independent Replacement Director, if
applicable) shall serve on the Value Enhancement Committee for so long as such
persons serve as directors during the existence of the Value Enhancement
Committee. Consistent with the Company’s current practice regarding committees
of the Board, any director who is not a member of the Value Enhancement
Committee may, if any director so chooses, attend all or part of any of the
Value Enhancement Committee’s meetings (but the Chairperson of the Value
Enhancement Committee shall be able to hold executive sessions of Value
Enhancement Committee members without any guests). For the avoidance of doubt,
non-members of the Value Enhancement Committee who attend its meetings will, as
is normal practice with respect to all committees of the Board, not pre-empt or
interfere with the role of Value Enhancement Committee members. All Board
members will be given reasonable advance notice of the Value Enhancement
Committee’s meetings and will have the right to receive copies of materials
provided to the Value Enhancement Committee (including by accessing such
materials through the Board’s Diligent website). The Value Enhancement Committee
will make recommendations to the Board regarding actions to be considered in
furtherance of the Value Enhancement Committee’s purpose. The Board will have
the right to review and approve or reject any recommendations made by the Value
Enhancement Committee. The Value Enhancement Committee will have the authority
to gather appropriate information (including access to Company resources as
described below) so that the Value Enhancement Committee is able to make
informed assessments, including recommendations to the Board. The Value
Enhancement Committee will have reasonable, direct access to Company resources,
including the right to (i) request services (including research, analysis and
presentations) from the Company’s financial advisors, strategic and managerial
consultants, legal advisors and other outside Company advisors (collectively,
the “Company Professional Advisors”) and members of the Company’s senior
management, (ii) work directly with any Company Professional Advisor(s) on all
matters regarding which the Value Enhancement Committee has requested such
Company Professional Advisor’s services, (iii) receive the professional, expert
views of the Company Professional Advisors based on their consideration of the
matters addressed (which may take into account the views of senior management,
but will represent the considered professional view of the involved Company
Professional Advisor) and (iv) receive the views of senior management

6

--------------------------------------------------------------------------------




representing what they believe in good faith to be in the best interest of the
Company and its shareholders. Individual Value Enhancement Committee members, in
consultation with the Chairperson of the Value Enhancement Committee, will have
reasonable access to speak and consult with senior management and the Company
Professional Advisors on topics being considered by the Value Enhancement
Committee. In connection with the Value Enhancement Committee pursuing its
purpose, it is expected that the Company’s senior management will be an active
participant in the effort to develop and assess potential courses of action. For
the avoidance of doubt, the Value Enhancement Committee is not intended to, and
will not be used to, replace the role of the Company’s senior management or
modify or disrupt the current reporting structure of such management. It being
understood that responding to reasonable Value Enhancement Committee requests
(including if made by individual Value Enhancement Committee members as provided
above) of members of senior management to meet with the Value Enhancement
Committee (or such members) and discuss matters within the purview of senior
management is contemplated as reasonable access to the Company’s senior
management, i.e., members of senior management will be a directly accessible
resource for the Value Enhancement Committee.


2.    Standstill Provisions.
(a)    The standstill period (the “Standstill Period”) begins on the date of
this Agreement and shall extend until thirty (30) days prior to the deadline for
the submission of shareholder nominations for directors for the 2017 Annual
Meeting pursuant to the Bylaws, provided, that if the Company shall offer to
re-nominate the Coppersmith Nominee (or the Coppersmith Replacement Director, if
applicable) for election at the 2017 Annual Meeting (which offer shall be made
by the Company not less than ten (10) business days prior to the expiration of
the Standstill Period) and if the Coppersmith Nominee (of the Coppersmith
Replacement Director, if applicable) accepts such re-nomination, then the
Standstill Period shall be automatically extended to thirty (30) days prior to
the deadline for the submission of shareholder nominations for directors for the
2018 Annual Meeting pursuant to the Bylaws; provided, further, that if the
Standstill Period is not extended in accordance with this sentence and if any
member of the Group, its Affiliates or Associates takes any action with any
Third Party in connection with, or advises any Third Party that it is
considering, conducting a proxy contest at the 2017 Annual Meeting or provides
the Company with a notice of nomination of director(s) at the 2017 Annual
Meeting, prior to such event the Coppersmith Nominee (or any Coppersmith
Replacement Director, if applicable) will resign from the Board; provided,
further, if the Standstill Period is extended in accordance with this sentence
and if any member of the Group, its Affiliates or Associates takes any action
with any Third Party in connection with, or advises any Third Party that it is
considering, conducting a proxy contest at the 2018 Annual Meeting or provides
the Company with a notice of nomination of director(s) at the 2018 Annual
Meeting, prior to such event the Coppersmith Nominee (or any Coppersmith
Replacement Director, if applicable) will resign from the Board. The Group
agrees that during the Standstill Period, neither it nor any of its Affiliates
or Associates under its control or direction will, and it will cause each of its
Affiliates and Associates under its control not to, directly or indirectly, in
any manner, alone or in concert with others:
(i)    solicit, or knowingly encourage or in any way engage in any solicitation
of, any proxies or consents or become a “participant” in a “solicitation,”
directly or indirectly, as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders or
by encouraging or participating in any “withhold” or similar campaign), in each
case, with respect to securities of the Company or any securities convertible or
exchangeable into or exercisable for any such securities (collectively,
“securities of the Company”);
(ii)    advise, knowingly encourage, support, instruct or influence any person
with respect to any of the matters covered by this Section 2(a) or with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders, except in accordance with Section 1, or seek to
do so;
(iii)    agree, attempt, seek or propose to deposit any securities of the
Company in any voting trust or similar arrangement, or subject any securities of
the Company to any arrangement or agreement with respect to the voting thereof,
other than any such voting trust, arrangement or agreement solely among the
Group, Affiliates or Associates of the Group and otherwise in accordance with
this Agreement;

7

--------------------------------------------------------------------------------




(iv)    seek or knowingly encourage any person to submit nominations in
furtherance of a “contested solicitation” or take other applicable action for
the election or removal of directors with respect to the Company;
(v)    form, join in or in any way participate in a partnership, limited
partnership, syndicate or other group, including, without limitation, a group as
defined under Section 13(d) of the Exchange Act with any person who is not
identified on Annex A as a member of the Group or a Group Affiliate (any such
person, a “Third Party”), with respect to any securities of the Company or take
any other action that would divest the Group of the ability to vote or cause to
be voted its shares of Common Stock in accordance with this Agreement;
(vi)    make any public disclosure, communication, announcement or statement
regarding any intent, purpose, plan or proposal with respect to the Board, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement;
(vii)    with respect to the Company or the Common Stock, make any communication
or announcement (other than in the ordinary course of its business on a
confidential basis to their investors) stating how its shares of Common Stock
will be voted, or the reasons therefor or otherwise communicate pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;
(viii)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution, extraordinary dividend, significant share repurchase
or other extraordinary transaction involving the Company or any of its
subsidiaries or joint ventures or any of their respective securities (each, an
“Extraordinary Transaction”), or make any public statement or public disclosure
regarding any intent, purpose, plan or proposal with respect to the Board, the
Company, its management, policies or affairs or any of its securities or assets
(including with respect to an Extraordinary Transaction) or this Agreement, that
is inconsistent with the provisions of this Agreement, including any intent,
purpose, plan or proposal that is conditioned on, or would require waiver,
amendment, nullification or invalidation of, any provision of this Agreement or
take any action that could require the Company to make any public disclosure
relating to any such intent, purpose, plan, proposal or condition; provided,
however, that this clause shall not preclude the tender by the Group or a Group
Affiliate of any securities of the Company into any tender or exchange offer or
vote with respect to any Extraordinary Transaction approved by the Board;
(ix)    (A) call or seek to call or request the call of any meeting of
shareholders, including by written consent, (B) seek, alone or in concert with
others, representation on, or nominate any candidate to, the Board, except as
specifically set forth in Section 1, (C) seek the removal of any member of the
Board, (D) solicit consents from shareholders or otherwise act or seek to act by
written consent, (E) conduct a referendum of shareholders or (F) make a request
for any shareholder list or other similar Company books and records in its
capacity as a shareholder, provided, that this proviso (F) shall not apply to
the Coppersmith Nominee (or a Coppersmith Replacement Director, if applicable)
in his or her capacity as a director of the Company;
(x)    purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common
Stock, if, in any such case immediately after the taking of such action, the
Group together with its Affiliates and Associates would, in the aggregate,
beneficially own twelve and a half percent (12.5%) or more of the then
outstanding shares of Common Stock;
(xi)    other than in market transactions where the identity of the purchaser is
not known and in underwritten widely dispersed public offerings, sell, offer or
agree to sell directly or indirectly, through swap or hedging transactions or
otherwise, the securities of the Company or any rights decoupled from the
underlying securities held by the Group to any Third Party unless (A) such Third
Party is a passive investor that has not filed a Schedule 13D and would not as a
result of the purchase of the securities of the Company be required to file a
Schedule 13D and (B) such sale, offer, or agreement to sell would not knowingly
result in

8

--------------------------------------------------------------------------------




such Third Party, together with its Affiliates, owning, controlling or otherwise
having any beneficial or other ownership interest in the aggregate of 9.9% or
more of the shares of Common Stock outstanding at such time or would increase
the beneficial or other ownership interest of any Third Party who, together with
its Affiliates, has a beneficial or other ownership interest in the aggregate of
9.9% or more of the shares of Common Stock outstanding at such time, except in
each case in a transaction approved by the Board;
(xii)    institute, solicit or join, as a party, any litigation, arbitration or
other proceeding against the Company or any of its current or former directors
or officers (including derivative actions), other than (A) litigation by the
Group to enforce the provisions of this Agreement, (B) counterclaims with
respect to any proceeding initiated by, or on behalf of, the Company or its
Affiliates against the Group, the Coppersmith Nominee or any Coppersmith
Replacement Director and (C) the exercise of statutory appraisal rights;
provided, that the foregoing shall not prevent any member of the Group from
responding to or complying with a validly issued legal process;
(xiii)    engage in any short sale or purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including, without limitation, any put or call option or swap transaction) with
respect to any security (other than a board-based market basket or index) that
includes, related to or derives any significant part of its value from a decline
in the market price or value of the securities of the Company;
(xiv)    enter into any negotiations, arrangements, understanding or agreements
(whether written or oral) with, or advise, finance, assist, seek to persuade or
knowingly encourage, any Third Party to take any action or make any statement in
connection with any of the foregoing, or make any investment in or enter into
any arrangement with any other person that engages, or offers or proposes to
engage, in any of the foregoing, or otherwise take or cause any action or make
any statement inconsistent with any of the foregoing; or
(xv)    take any action challenging the validity or enforceability of this
Section 2 or this Agreement, or publicly make or in any way advance publicly any
request or proposal that the Company or Board amend, modify or waive any
provision of this Agreement (provided, that the Group may make confidential
requests to the Board to amend, modify or waive any provision of this Section 2,
which the Board (excluding the New Nominees (and Coppersmith Replacement
Director, if applicable)) may accept or reject in its sole discretion, so long
as any such request is not publicly disclosed by the Group and is made by the
Group in a manner that does not require the public disclosure thereof by the
Company, the Group or any other person).
For the avoidance of doubt, nothing in this provision or elsewhere in this
Agreement shall prohibit the Coppersmith Nominee, acting in his fiduciary
capacity as a director of the Company, from (1) taking any action or making any
statement at any meeting of the Board or of any committee thereof or (2) making
any statement to the Chief Executive Officer, the Chief Financial Officer or any
other director of the Company in his capacity as a director.


3.    Representations and Warranties of the Company.
The Company represents and warrants to the Group that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

9

--------------------------------------------------------------------------------




4.    Representations and Warranties of the Group.
The Group represents and warrants to the Company that (a) the authorized
signatories of the Group set forth on the signature page hereto has the power
and authority to execute this Agreement and any other documents or agreements to
be entered into in connection with this Agreement and to bind the Group thereto,
(b) this Agreement has been duly authorized, executed and delivered by the
Group, and is a valid and binding obligation of the Group, enforceable against
the Group in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of the Group as currently in effect, (d) the execution,
delivery and performance of this Agreement by the Group does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to the Group, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Group is a party or by which it is bound, (e) as of the date of this
Agreement, the Group is deemed to beneficially own in the aggregate 3,775,801
shares of Common Stock, (f) as of the date hereof, except as otherwise disclosed
to the Company, the Group does not currently have, and does not currently have
any right to acquire any interest in any other securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its Affiliates, including any swaps or
other derivative arrangements designed to produce economic benefits and risks
that correspond to the ownership of Common Stock, whether or not any of the
foregoing would give rise to beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act), and whether or not to be settled by
delivery of Common Stock, payment of cash or by other consideration, and without
regard to any short position under any such contract or arrangement), (g) the
Group has not, directly or indirectly, compensated or agreed to, and will not,
compensate either of the New Nominees (or any Coppersmith Replacement Director
or Independent Replacement Director, as applicable) for his or her respective
service as a nominee or director of the Company with any cash, securities
(including any rights or options convertible into or exercisable for or
exchangeable into securities or any profit sharing agreement or arrangement), or
other form of compensation directly or indirectly related to the Company or its
securities, other than, in the case of the Coppersmith Nominee (or any
Coppersmith Replacement Director, if applicable), any performance-based
compensation tied to the investments of Coppersmith Capital Management, LLC or
its Affiliates (collectively, “Coppersmith”), (h) no person other than the Group
has any rights with respect to the Shares and (i) none of the Group or its
Affiliates has formed, or has any present intent to form, a group (within the
meaning of Section 13(d) under the Exchange Act) with any Third Party in
relation to the Company or the Common Stock.
5.    Termination.
This Agreement shall remain in full force and effect until the earliest of:
(a)     thirty (30) days prior to the deadline for the submission of shareholder
nominations for directors for the 2017 Annual Meeting pursuant to the Bylaws,
provided, that if the Standstill Period is automatically extended pursuant to
Section 2(a), then the termination date shall be similarly automatically
extended to thirty (30) days prior to the deadline for the submission of
shareholder nominations for directors for the 2018 Annual Meeting pursuant to
the Bylaws; and
(b)    such other date established by mutual written agreement of the Parties
hereto.
Notwithstanding the foregoing, the provisions of Section 7 through Section 12
and Section 15 shall survive the termination of this Agreement. In addition, the
provisions of Section 1(b)(vi), Section 1(b)(viii), Section 13 and Section 14
shall survive the termination of this Agreement and remain in effect throughout
each of the New Nominees’ (or the Coppersmith Replacement Director’s or
Independent Replacement Director’s, as applicable) continued service as a member
of the Board. No termination pursuant to Section 5(a) shall relieve any Party
from liability for any breach of this Agreement prior to such termination.

10

--------------------------------------------------------------------------------




6.    Press Release; Communications.
Promptly following the execution of this Agreement, the Company shall issue a
mutually agreeable press release, in substantially the form attached hereto as
Annex B (the “Mutual Press Release”), announcing certain terms of this
Agreement. In connection with the execution of this Agreement, and subject to
the terms of this Agreement, no Party (including the Company’s Board and any
committee thereof) shall issue any other press release or public statement
regarding this Agreement or the matters contemplated hereby without the prior
written consent of the other Party, other than a Form 8-K and proxy statement
for the 2016 Annual Meeting and 2017 Annual Meeting (if applicable) to be filed
by the Company and an amendment to its Schedule 13D to be filed by the Group,
provided, that the Company may make any ordinary course communications with
Company constituencies, including employees, customers, suppliers, investors and
shareholders consistent with the Mutual Press Release, Form 8-K and Schedule
13D. During the Standstill Period, no Party shall make any public announcement
or statement that is inconsistent with or contrary to the statements made in the
Mutual Press Release, except as required by law or the rules of any stock
exchange or with the prior written consent of the Group and/or the Company, as
applicable, and otherwise in accordance with this Agreement. The Company, with
respect to its Form 8-K, and the Group, with respect to its amendment to its
Schedule 13D, will provide the other Party, prior to each such filing, a
reasonable opportunity to review and comment on such documents, and each such
Party will consider any comments from the other Party in good faith.
7.    Specific Performance.
Each of the Group, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that the
Group, on the one hand, and the Company, on the other hand (the “Moving Party”),
shall each be entitled to specific enforcement of, and injunctive relief to
prevent any violation of, the terms hereof, and the other Party hereto will not
take action, directly or indirectly, in opposition to the Moving Party seeking
such relief on the grounds that any other remedy or relief is available at law
or in equity. Each of the Parties hereto agrees to waive any bonding requirement
under any applicable law. This Section 7 is not the exclusive remedy for any
violation of this Agreement.
8.    Expenses.
The Company shall reimburse the Group for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred through the
date of this Agreement for the purposes of negotiating and executing this
Agreement, provided, that such reimbursement shall not exceed $50,000 in the
aggregate.
9.    Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.



11

--------------------------------------------------------------------------------




10.    Notices.
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company:          Itron, Inc.
2111 North Molter Road
Liberty Lake, WA 99019
Attention: General Counsel
Telephone: (509) 891-3295
Facsimile: (509) 891-3864
Email: Shannon.Votava@itron.com
With copies (which shall not constitute notice) to:Skadden, Arps, Slate, Meagher
& Flom LLP
4 Times Square
New York, NY 10036
Attention: Peter Allan Atkins
Richard J. Grossman
Telephone: (212) 735-3000
Facsimile: (212) 735-2000
Email: Peter.Atkins@skadden.com Richard.Grossman@skadden.com


If to the Group:
Coppersmith Capital Management, LLC

1 World Trade Center, 85th Floor
New York, NY 10007
Attention: Jerome J. Lande
Telephone: (212) 804-8001
Facsimile: (646) 741-0127
Email: jl@coppersmithcapital.com
With a copy (which shall not constitute notice) to: Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention: Steve Wolosky
Aneliya S. Crawford
Telephone: (212) 451-2333
(212) 451-2232
Facsimile: (212) 451-2222
Email: swolosky@olshanlaw.com
acrawford@olshanlaw.com
11.    Applicable Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Washington without reference to the conflict of
laws principles thereof. Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition

12

--------------------------------------------------------------------------------




and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other Party hereto or its
successors or assigns, shall be brought and determined exclusively in the
federal courts in Spokane county in the State of Washington (or, if the federal
courts in Spokane county in the State of Washington decline to accept
jurisdiction over a particular matter, any state court located in Spokane county
in the State of Washington). Each of the Parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts. Each of the Parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that (A)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO TRIAL BY JURY.
12.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
13.    Mutual Non-Disparagement.
Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period (unless otherwise specified in accordance with this
Agreement) or if earlier, until such time as the other Party or any of its
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors shall have breached this Section 13, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors, shall in any way criticize, attempt to discredit, make
derogatory statements with respect to, call into disrepute, defame, make or
cause to be made any statement or announcement that relates to and constitutes
an ad hominem attack on, or relates to and otherwise disparages (or causes to be
disparaged) the other Parties or such other Parties’ subsidiaries, affiliates,
successors, assigns, officers (including any current, future or former officer
of a Party or a Parties’ subsidiaries), directors (including any current, future
or former director of a Party or a Parties’ subsidiaries), employees,
shareholders, agents, attorneys or representatives, or any of their practices,
procedures, businesses, business operations, products or services, in any
manner.
14.    Confidentiality.
Except as set forth in this Section 14, (i) the Group agrees that it will not,
and will cause its Affiliates not to, seek to obtain confidential information of
the Company from any New Nominee (or Coppersmith Replacement Director or
Independent Replacement Director, if applicable) and (ii) the New Nominees agree
to preserve the confidentiality of the Company’s business and information,
including discussions or matters considered in meetings of the Board or Board
committees. The Company hereby agrees that: (i) the Coppersmith Nominee (or
Coppersmith Replacement Director, if applicable), if he or she wishes to do so,
is permitted to and may provide Confidential Information (as defined in the
Confidentiality Agreement referred to below) to employees (but not non-employee
partners) of Coppersmith Capital Management, LLC and certain of its affiliates
named in such Confidentiality Agreement (as defined below), provided that prior
to providing any such Confidential Information, the Coppersmith Nominee (or
Coppersmith Replacement Director, if applicable) and the appropriate persons and
duly authorized representatives of Coppersmith Capital Management, LLC and its
affiliates named in such Confidentiality Agreement execute a confidentiality
agreement, in substantially the form attached hereto as Annex C (the
“Confidentiality Agreement”) and fully comply with the Company’s insider trading
policies, and (ii) the Company will execute and deliver the Confidentiality
Agreement to Coppersmith Capital Management, LLC substantially contemporaneously
with execution and delivery thereof by the other signatories thereto.
15.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries.
This Agreement (including, for purposes of this Section 15, the Annexes hereto)
contains the entire understanding of the Parties hereto with respect to its
subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No

13

--------------------------------------------------------------------------------




modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and the members of the Group. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
the Group and the New Nominees (or the Coppersmith Replacement Director and/or
Independent Replacement Director, if applicable), the prior written consent of
the Company, and with respect to the Company, the prior written consent of the
Group. This Agreement is solely for the benefit of the Parties hereto and is not
enforceable by any other persons.
[The remainder of this page intentionally left blank]





14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.


ITRON, INC.
By:     /s/ Philip C. Mezey                        
Name: Philip C. Mezey
Title: President and CEO

15

--------------------------------------------------------------------------------




NEW NOMINEES:


By:     /s/ Jerome J. Lande            
Name: Jerome J. Lande as Coppersmith Nominee




By:     /s/ Peter Mainz                
Name: Peter Mainz as Additional Independent Nominee

16

--------------------------------------------------------------------------------




COPPERSMITH VALUE PARTNERS II, LP
By: Coppersmith Capital Partners, LLC, its General Partner
By:     /s/ Jerome J. Lande            
Name: Jerome J. Lande
Title: Managing Member


COPPERSMITH CAPITAL PARTNERS, LLC
By:     /s/ Jerome J. Lande            
Name: Jerome J. Lande
Title: Managing Member




COPPERSMITH CAPITAL MANAGEMENT, LLC
By:     /s/ Jerome J. Lande            
Name: Jerome J. Lande
Title: Managing Member


INDIVIDUALS:
By:     /s/ Jerome J. Lande            
Name: Jerome J. Lande




By:     /s/ Craig Rosenblum            
Name: Craig Rosenblum

17

--------------------------------------------------------------------------------




SCOPIA LONG LLC
SCOPIA WINDMILL FUND LP
SCOPIA LB LLC
SCOPIA INTERNATIONAL MASTER FUND LP
SCOPIA PX LLC
SCOPIA PX INTERNATIONAL MASTER FUND LP
SCOPIA PARTNERS LLC
SCOPIA LB INTERNATIONAL MASTER FUND LP
SCOPIA LONG INTERNATIONAL MASTER FUND LP
SCOPIA LONG QP LLC

By: Scopia Capital Management LP, its Investment Manager
By: Scopia Management, Inc., its General Partner
By:     /s/ Matthew Sirovich            
Name: Matthew Sirovich
Title: Managing Director


SCOPIA CAPITAL MANAGEMENT LP


By: Scopia Management, Inc., its General Partner
By:     /s/ Matthew Sirovich            
Name: Matthew Sirovich
Title: Managing Director




SCOPIA CAPITAL GP LLC
By:     /s/ Matthew Sirovich            
Name: Matthew Sirovich
Title: Managing Member




SCOPIA MANAGEMENT, INC.
By:     /s/ Matthew Sirovich            
Name: Matthew Sirovich
Title: Managing Director


INDIVIDUALS:
By:     /s/ Matthew Sirovich            
Name: Matthew Sirovich




By:     /s/ Jeremy Mindich            
Name: Jeremy Mindich

18

--------------------------------------------------------------------------------




Annex A




Members of the Group


COPPERSMITH VALUE PARTNERS II, LP
COPPERSMITH CAPITAL PARTNERS, LLC
COPPERSMITH CAPITAL MANAGEMENT, LLC
JEROME J. LANDE
CRAIG ROSENBLUM
SCOPIA LONG LLC
SCOPIA LB LLC
SCOPIA PX LLC
SCOPIA PARTNERS LLC
SCOPIA LONG INTERNATIONAL MASTER FUND LP
SCOPIA WINDMILL FUND LP
SCOPIA INTERNATIONAL MASTER FUND LP
SCOPIA PX INTERNATIONAL MASTER FUND LP
SCOPIA LB INTERNATIONAL MASTER FUND LP
SCOPIA CAPITAL MANAGEMENT LP
SCOPIA MANAGEMENT, INC.
SCOPIA CAPITAL GP LLC
SCOPIA LONG QP LLC
MATTHEW SIROVICH
JEREMY MINDICH




19